Citation Nr: 0900094	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-17 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from September 14-16, 
2006.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Shreveport, Louisiana, which denied payment for services 
rendered at Good Sheppard Medical Center (GSMC) from 
September 14-16, 2006.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC.  VA will notify the appellant if further action 
is required.


REMAND

The veteran seeks reimbursement of private health care costs 
incurred at GSMC from September 14-16, 2006.  The veteran 
contends that while he was having a heart stint procedure at 
GSMC a nurse asked him if he wanted to be transferred to the 
VA hospital.  He responded that he would do whatever the VA 
wanted him to do and that the last time he had a stint 
procedure they kept him at the GSMC.  The veteran further 
noted that he is not sure if the nurse misunderstood him or 
took it upon herself to keep him from being transferred, but 
that he did not then have medical insurance and would not 
refuse to be transferred to the VA hospital knowing that he 
would be responsible for a hospital bill amounting to over 
$43,000 thousand dollars.  

The veteran does not appear to have any service-connected 
disabilities.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2008).  This section 
does not appear to apply to the veteran's claim as he does 
not appear to have any service-connected disabilities, 
however neither his claim file nor personnel records are of 
record.

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000), to be entitled to the payment for emergency care under 
this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

A "medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The Shreveport, Louisiana, VAMC denied the veteran's claim in 
its November 2006 decision because a prudent layperson would 
not have reasonably viewed the visit as an emergency and 
because the veteran refused to be transferred to VA.  In its 
April 2007 statement of the case (SOC) the VAMC denied the 
veteran's claim because the medical records indicate that the 
patient refused to transfer to a VAMC.  
The veteran's medical treatment records from the dates in 
question, September 14-16, 2006, note that the veteran was 
seen for retrosternal pain radiating to the left shoulder.  
The veteran was given intravenous nitroglycerin.  These 
records note that a physician gave the veteran an impression 
of acute coronary artery syndrome with possible myocardial 
infarction.  Based on the foregoing, the Board finds the 
veteran's September 14-16, 2006, condition to be a medical 
emergency of such nature that delay would have been hazardous 
to life or health for purposes of Sections 1725 and 1728(a), 
Title 38, United States Code.  

The veteran's medical treatment records on the date in 
question, September 15, 2006, note that the veteran had an 
angioplasty with stent placement and was expected to be 
discharged from the non-VA facility.  Patient declined 
transfer to this facility.  For purposes of Section 1725(d), 
Title 38, United States Code, the Board finds that the 
veteran's statements that he did not refuse to be transferred 
to a VA facility to be credible.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

However, the claim file does not contain records necessary to 
determine whether the treatment received by the veteran from 
September 14-16, 2006, could have been conducted at a VA or 
other Federal facilities and, if so, whether an attempt to 
use them would have been reasonable, sound, wise, or 
practical.  Furthermore, the veteran has made statements that 
he had no health insurance during September 14-16, 2006, but 
a medical bill from GSMC received by the VAMC in October 2006 
notes that the veteran had an insurance group number and his 
group name was individual.  The veteran has also made 
statements indicating that when he lost his medical insurance 
in 2001 he applied for the VA because he knew if something 
happened he could not pay for it.  Thus, it is not clear 
whether at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  See Section 1725(c) 
and (e), Title 38, United States Code.




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim for 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 7125 and 
7128.

2.  Take the necessary steps to obtain any 
other records necessary, whether they be 
private or public, and determine: 1) 
whether VA or other Federal facilities 
were feasibly available and, if so, 
whether an attempt to use them would not 
have been reasonable, sound, wise, or 
practical, and; 2) whether at the time the 
emergency treatment was furnished, the 
veteran was enrolled in the VA health care 
system and had received medical services 
under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment.  

A complete rationale must be provided for 
every conclusion reached and opinion 
provided.  

The Board finds that the veteran's 
September 14-16, 2006, condition to be a 
medical emergency of such nature that 
delay would have been hazardous to life or 
health for purposes of Sections 1725 and 
1728(a) and that, for purposes of Section 
1725, the Board finds that the veteran did 
not refuse to be transferred to a VA 
facility.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim 
under 38 U.S.C.A. §§ 7125 and 7128.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




